Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. 

Response to Arguments
The objections to claims 14-17 have been withdrawn in light of amendments to these claims.

The 35 USC 101 rejections of claims 18-20 have been withdrawn in light of amendments to these claims. 

The Applicant’s arguments filed 6/30/2022 regarding the 35 USC 101 rejections of claims 1-5, see p. 7 ¶ 2, that they do not belong to 4 statutory categories have been fully considered that are not persuasive. The Applicant says that claim 1 by its nature is covered by at least one of the four statutory categories because it represents a particular machine configured to perform a specific function. The Examiner respectfully disagrees. The claim as recited claims a CAD model that comprises topological and geometrical entities, graphical annotation information, data structures. A CAD model is not a system, manufacture, product, nor process. These rejections, hence, remain.
The Applicant, furthermore, argues that claims 1-5 are not abstract ideas because it is impossible to engage in CAD activities without the use of a computer and said computer configured to support a CAD model, see p. 7 ¶ 3. The Examiner respectfully disagrees. The claims only recite limitations claiming a CAD model. The claims do not recite any limitations engaging in computer-aided-design activities. Therefore, they are abstract ideas as explained in the 35 USC 101 rejection below.
The Applicant also argues that claim 1 provides a means of improving efficiency of such a manufacturing process, see p. 7 ¶ 4, as a practical application. Again, claim 1 only recites limitations claiming a CAD model comprising certain information. The claim does not recite any limitations offering any practical application in a manufacturing process as argued by the Applicant. Therefore, they are abstract ideas as explained in the 35 USC 101 rejection below.

Applicant's arguments filed 6/30/2022 regarding the USC 102 rejections have been fully considered but they are not persuasive.
The Applicant argues regarding claim 6 that the instant application’s specification describes graphical annotation information and its benefits as in in ¶ 0025 and nowhere does reference Ahmed disclose the that the aforementioned annotations from engineering drawings are graphical and able visually present information to a human user, see p. 9 ¶ 2 – p. 10 ¶ 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features as described in the instant application’s specification in ¶ 0025) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Hence, the term graphical annotation information is given broadest reasonable interpretation and thus interpreted according to the rejection of claim 6 below. Should the Applicant want to claim those features of the term graphical annotation as described in the instant application, the Applicant must amend the claim accordingly.
The Applicant also argues, see p. 10 ¶ 2-3, that since Ahmed is silent on data structures associated with a native format CAD model semantic annotation information in a non-native format corresponding to graphical annotation information of the non-native format according to the description in the instant application’s specification, Ahmed does not teach the aforementioned interrelationship as recited in claim 6. Again, this argument refers to description in the instant specification that is not recited in the claim, so it is given broadest reasonable interpretation as in the rejection below.
Claims 1-20 remain rejected as explained in the claim rejection section below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 USC 101.
Claims 1-5 recite limitations claiming a model that do not belong to 4 statutory categories, processes, systems, manufactures, and products, so they are rejected under 35 USC 101.

Claims 1-5 are rejected under 35 USC 101 for being directed to abstract ideas.

Claim 1 recites: 
A computer-aided design (CAD) model in a native format, the CAD model comprising:
topological and geometrical entities (mental process; this can be done with pen and paper);
graphical annotation information (mental process; this can be done with pen and paper); and
associated with the native format CAD model, the data structures storing non-native format semantic annotation information (mental process; this can be done with pen and paper),
wherein the graphical annotation information is in a non-native format and the non-native format semantic annotation information corresponds to the non-native format graphical annotation information (this limitation restricts the above limitations, so it is regarded a mental process; this can be done with pen and paper).
Step 1: this claim does not belong to any of the 4 statutory categories of invention (processes, systems, manufactures, or products) because it claims a model comprising information.
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 1 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 2 depends on claim 1 and recites: 
A computer-aided design (CAD) model as in claim 1 wherein the data structures include a data structure for each type of semantic annotation information (mental process; this can be done with pen and paper).
Step 1: this claim does not belong to any of 4 statutory categories, processes, systems, manufactures, and products because it claims a model structure comprising information.
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 2 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 3 depends on claim 2 and recites:
A computer-aided design (CAD) model as in claim 2 wherein the types of semantic annotation information include dimension, datum, and geometric dimension and tolerancing information.
Step 1: this claim does not belong to any of 4 statutory categories, processes, systems, manufactures, and products because it claims a model structure comprising information.
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 3 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 4 depends on claim 2 and recites: 
A computer-aided design (CAD) model as in claim 2 wherein each data structure includes a list of annotation instances for a given type of semantic annotation information.
Step 1: this claim does not belong to any of 4 statutory categories, processes, systems, manufactures, and products because it claims a model structure comprising information.
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 4 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim 5 depends on claim 4 and recites:  
A computer-aided design (CAD) model as in claim 4 wherein each annotation instance in a list of annotation instances for a given type of semantic annotation information includes data specific to the type of semantic annotation information.
Step 1: this claim does not belong to any of 4 statutory categories, processes, systems, manufactures, and products because it claims a model comprising information.
Step 2A, prong 1: limitations are grouped in abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.
Step 2B: no additional element is recited in the claim.
Claim 5 is, hence, rejected under 35 USC for being directed to abstract ideas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (Interoperability of Product and Manufacturing Information Using Ontology, Concurrent Engineering Research and Applications, Vol. 23(3) pp. 265-278, 2015).

As per claim 1, Ahmed teaches a computer-aided design (CAD) model in a native format, the CAD model comprising:
topological and geometrical entities (p. 266 left col. ¶ 6, each bullet being counted as a paragraph; Ahmed teaches a 3D CAD model comprising geometric dimensioning; the teaching of a 3D CAD model indicates topological entities of the model comprising surfaces, lines, and their connections);
graphical annotation information (p. 266 left col. ¶ 6; Ahmed teaches a model-based definition comprising drawing annotations directly onto a 3D model; drawing annotations correspond to graphical annotation information); and
data structures associated with the native format CAD model, the data structures storing non-native format semantic annotation information (p. 266 left col. last two paragraphs; Ahmed teaches CAD data conversion from one CAD system, corresponding to non-native, to another CAD system, corresponding to native; the conversion comprises semantic integration of information from the non-native CAD system to the native CAD system; a CAD system stores data structures information of that CAD system for a model; when a model is converted from a non-native CAD system to a native CAD system as taught by Ahmed, data information from the non-native CAD system’s model is extracted and integrated into data structures of the native CAD system’s model; these data structures of the native CAD system’s model correspond to data structures associated with the native format CAD model, and they store non-native format semantic annotation information, which is extracted from the non-native CAD system’s model),
wherein the graphical annotation information is in a non-native format and the non-native format semantic annotation information corresponds to the non-native format graphical annotation information (p. 266 left col. last two paragraphs, p. 270 left col. ¶ 1; as explained in the limitation right above, the conversion process extracts data information comprising graphical information of the non-native CAD system’s model and integrates into the native CAD system’s model for display as in Figure 2 on pl. 270; these teachings read onto this limitation).

As per claim 2, Ahmed teaches a computer-aided design (CAD) model as in claim 1 wherein the data structures include a data structure for each type of semantic annotation information (p. 266 left col. ¶ 7; Ahmed teaches data integration comprising semantic integration of information from heterogeneous CAD systems, where the semantic information comprising parametric and non-parametric).

As per claim 3, Ahmed teaches a computer-aided design (CAD) model as in claim 2 wherein the types of semantic annotation information include dimension, datum, and geometric dimension and tolerancing information (p. 266 left col. ¶ 6, p. 270 left col. ¶ 1; Ahmed teaches types of semantic annotation information include dimension, datum, and geometric dimension and tolerancing information).

As per claim 4, Ahmed teaches a computer-aided design (CAD) model as in claim 2 wherein each data structure includes a list of annotation instances for a given type of semantic annotation information (p. 267 ¶ 1, p. 273 left col. ¶ 3; Ahmed teaches ontology to introduce properties with relationships represented within the classes, slots, and instances according to data structure stored in one or more data files corresponding to a particular CAD system; the one or more data files holding annotation instances for a given type of semantic annotation information are considered a list of annotation instances).

As per claim 5, Ahmed teaches a computer-aided design (CAD) model as in claim 4 wherein each annotation instance in a list of annotation instances for a given type of semantic annotation information includes data specific to the type of semantic annotation information (p. 266 left col. last paragraph; Ahmed teaches data integration for both parametric and non-parametric information in terms of semantic interoperability; this teaching indicates that for CAD model there exists each annotation instance of annotation instances for a given type of semantic annotation information includes data specific to the type of semantic annotation information as recited).

As per claim 6, Ahmed teaches a method of preserving semantic annotation information of computer-aided design (CAD) annotations from a non-native format CAD model, the method comprising:
creating a native format CAD model from the non-native format CAD model (p. 269 left col. ¶ 3 – right col. ¶ 2; Ahmed teaches performing a process to convert a format CAD model of one CAD system, corresponding to a non-native format CAD model, to another format CAD model of another CAD system, corresponding to a native format CAD model); 
parsing the non-native CAD model to determine annotations associated with features or components of the non-native CAD model (p. 269 left col. ¶ 3 – right col. ¶ 2; Ahmed teaches transporting, processing, and translating data of the non-native format CAD model to data of the native format CAD model; this teaching indicates the parsing step as recited in this limitation);
determining graphical annotation information and semantic annotation information for the annotations (p. 266 left col. ¶ 6, each bullet being counted as a paragraph; Ahmed teaches a 3D CAD model comprising geometric dimensioning; the teaching of a 3D CAD model indicates topological entities of the model comprising surfaces, lines, and their connections; p. 266 left col. ¶ 6; Ahmed teaches a model-based definition comprising drawing annotations directly onto a 3D model; drawing annotations correspond to graphical annotation information; p. 269 left col. ¶ 3 – right col. ¶ 2; Ahmed teaches performing a process to convert a format CAD model of one CAD system, corresponding to a non-native format CAD model, to another format CAD model of another CAD system, corresponding to a native format CAD model; these teachings in combination indicate that Ahmed teaches determining graphical annotation information and semantic annotation information for the annotations for creating a native format CAD model from the non-native format CAD model);
adding the graphical annotation information to the native format CAD model (the discussions above regarding limitations creating a native format CAD model from the non-native format CAD model and determining graphical annotation information and semantic annotation information for the annotations read onto this adding the graphical annotation information to the native format CAD model limitation); and
storing the semantic annotation information with the native format CAD model in data structures associated with the graphical annotation information (p. 269 right col. ¶ 2-3; Ahmed teaches converting a non-native CAD model comprising a macro file to a native CAD model comprising a corresponding macro file; the teaching of a macro file holding information of the model means storing the semantic annotation information with the native format CAD model in data structures associated with the graphical annotation information).

As per claim 7, Ahmed teaches a method as in claim 6 further comprising displaying the native format CAD model with the graphical annotation information (p. 275 Figure 5; this figure illustrates displaying converted a graphically annotated native CAD model from a non-native CAD model).

As per claim 8, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 9, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 12, Ahmed teaches a system for preserving sematic annotation information of computer-aided design (CAD) annotations from a non-native format CAD model, the system comprising:
memory (p. 274 left col. ¶ 3 – right col. ¶ 1; Ahmed teaches using software to perform conversion of 3D CAD models; this teaching indicates usage of a computer comprising memory);
an interface (p. 274 left col. ¶ 3 – right col. ¶ 1; Ahmed teaches using software to perform conversion of 3D CAD models; this teaching indicates usage of a computer comprising interface); and
a processor in communication with the memory and interface (p. 274 left col. ¶ 3 – right col. ¶ 1; Ahmed teaches using software to perform conversion of 3D CAD models; this teaching indicates usage of a computer comprising a processor in communication with the memory and interface), the processor configured to:
create a native format CAD model from the non-native format CAD model (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons);
parse the non-native CAD model to determine annotations associated with features or components of the non-native CAD model (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons);
determine graphical annotation information and semantic annotation information for the annotations (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons);
add the graphical annotation information to the native format CAD model (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons); and
store the semantic annotation information with the native format CAD model in data structures associated with the graphical annotation information (this limitation has already been discussed in claim 6; it is, hence, rejected for the same reasons).

As per claim 13, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 18, Ahmed teaches a computer-aided design (CAD) system including a processor and a memory with computer code instructions stored thereon, the computer code instructions, when loaded, causing the processor to support an application programming interface (p. 266 left col. last 2 paragraphs; Ahmed teaches software tool to convert data information between CAD systems; this teaching of software tool indicates usage of processor, memory with computer code instructions as recited) comprising:
routines configured to:
(i) access data structures associated with a native format computer-aided design (CAD) model and including non-native format graphical annotations (p. 266 left col. last 2 paragraphs; Ahmed teaches software tool to perform conversion and integration of data information including graphical annotations from one CAD system’s model to another CAD system’s model; this teaching means this software tool accessing data structure associated with a native format computer-aided design (CAD) model and including non-native format graphical annotations, corresponding to Figure 2 on p. 270, as recited): and
(ii) return non-native format semantic annotation information corresponding to the non-native format graphical annotations stored in the data structures associated with the native format computer-aided design (CAD) model (p. 266 left col. last 2 paragraphs, Figure 2 on p. 270; Ahmed teaches software tool to perform conversion and integration of data information including graphical annotations from one CAD system’s model, corresponding to non-native CAD system model, to another CAD system’s model, corresponding to native CAD system model and display on the native CAD system as in Fig. 2 on p. 270 and Fig. 5 on p. 275; this teaching reads onto this limitation of returning non-native format semantic annotation information corresponding to the non-native format graphical annotations stored in the data structures associated with the native format computer-aided design (CAD) model for displaying on a display after accessing it).

As per claim 19, Ahmed teaches a CAD system as in claim 18 wherein the application programming interface further includes a routine configured to identify whether an annotation of the native format CAD model includes a data structure storing non-native format semantic annotation information (p. 266 left col. ¶ 7; Ahmed teaches data integration comprising semantic integration of information from heterogeneous CAD systems; the teaching of semantic information of different CAD systems means data structures storing format semantic annotation information for different CAD systems since a CAD system stores information in its own data structure, and these teachings in combination are interpreted as a routine configure to identify as recited in this claim). 

As per claim 20, Ahmed teaches a CAD system as in claim 18 wherein the application programming interface further includes a routine configured to identify a type of an annotation of the native format CAD model that includes a data structure storing non-native format semantic annotation information (p. 266 left col. ¶ 6, p. 270 left col. ¶ 1; Ahmed teaches types of semantic annotation information include dimension, datum, and geometric dimension and tolerancing information; in addition, on p. 266 left col. ¶ 7; Ahmed teaches data integration comprising semantic integration of information from heterogeneous CAD systems; the teaching of semantic information of different CAD systems means data structures storing format semantic annotation information for different CAD systems since a CAD system stores information in its own data structure, and these teachings in combination are interpreted as a routine configure to identify as recited in this claim).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148